            Case 1:18-cv-06796-RA-KHP Document 61 Filed 08/31/20 Page 1 of 1


                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
 GALVEZ PRUDENTE, et al.,                                             DATE FILED: 8-31-20

                               Plaintiffs,
                                                                       18-CV-6796 (RA)
                          v.
                                                                            ORDER
 PROSPERITY 89 CORP., et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the parties scheduling conflict, it is hereby:

         ORDERED that the trial scheduled to begin September 28, 2020 is adjourned until September

29, 2020. The final pretrial conference will proceed as scheduled. The deadlines for filing a joint pretrial

order, motions in limine, proposed findings of fact and conclusions of law, pretrial memoranda of law,

and any oppositions or replies remain as initially scheduled.

SO ORDERED.

Dated:      August 31, 2020
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
